      Case 2:19-cv-00140-JNP-PMW Document 23 Filed 10/09/19 Page 1 of 1




    IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                                    CENTRAL DIVISION


GABRIEL SETH JOSEPH,                                   ORDER COMPELLING
                                                   MARCUS MUMFORD TO RETURN
                      Petitioner,                 CLIENT FILE TO RICHARD MAURO

       v.                                            Case No. 2:19-cv-00140-JNP-PMW

UNITED STATES OF AMERICA,                                District Judge Jill N. Parrish

                      Respondent.                 Chief Magistrate Judge Paul M. Warner


       The court, having considered the United States’ motion for an order compelling Marcus

Mumford to return Richard Mauro’s client file on Gabriel Joseph, and for good cause appearing,

GRANTS the United States’ motion.

       IT IS HEREBY ORDERED that Marcus Mumford shall immediately return Mr. Mauro’s

Gabriel Joseph file so that Mr. Mauro can comply with the court’s discovery order.

       IT IS SO ORDERED.

       DATED this 9th day of October, 2019.

                                            BY THE COURT:




                                            PAUL M. WARNER
                                            Chief United States Magistrate Judge
